AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

               UNITED STATES OF AMERICA                           JUDGMENT IN A CRIMINAL CASE
                                V.                                (For Offenses Committed On or After November 1, 1987)

                  EVAN P. DAMESHEK (01)                              Case Number:       19cr0903-AJB

                                                                  Ginger R. Kelley
                                                                  Defendant's Attorney
Registration Number: 8494629 8
                                                                                                          FILED
• -                                                                                                          -



THE DEFENDANT:                                                                                            JAN2 ~ 2020
lZl pleaded guilty to count(s)        One of the Indictment                                               \J.S. OISTRI_ST CO\/R.l •. ,.
                                                                                                 SOUTHERN D,o • .... '      DEPUTY_
D was found guilty on count( s)                                                                  eY
    after a nlea of not ,miltv.
Accordinglv. the defendant is adiudged guiltv of such count( s). which involve the following offense( s):
                                                                                                                     Count
Title & Section                   Nature of Offense                                                                 Nnmber(s)
18:157                            Bankruptcy Fraud (Felony)                                                            1




           '
     The d~f~nd,int is sentenced as provided in pages 2 through            4          of this judgment.
The sentence is fiuposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)
lZl Count(s)      Remaining Counts 2-5                       are dismissed on the motion of the United States.


[:gJ Assessment; $100.00
                  ·\(,.
 lZl Fine waived '!!_i.-1,    •
                              Forfeiture pursuant to order filed                                       , included herein.
        IT IS @.!U)EifED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name',~residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              EVAN P. DAMESHEK (01)                                                        Judgment • Page 2 of 4
     CASE NUMBER:            19cr0903-AJB

                                                         PROBATION
The defendant will be on probation for a term of:
THREE (3) YEARS

                                              MANDATORY CONDITIONS
I.   The defendant must not commit another federal, state or local crime.
2.   The defendant must not unlawfully possess a controlled substance.
3.   The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days of release on probation and at least two
     periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than 4
     drug tests per month during the term of probation, unless otherwise ordered by the court.
           D The above drug testing condition is suspended; based on the court's determination that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
      sentence of restitution. ( check if applicable)
5.    lZI The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions of probation that have been adopted by this court as well as with any
other conditions on the attached page.




                                                                                                                 19cr0903-AJB
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                   EVAN P. DAMESHEK (01)                                                                   Judgment - Page 3 of 4
 CASE NUMBER:                 l 9cr0903-AJB

                                       STANDARD CONDITIONS OF PROBATION
As part of the defendant's probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant's conduct and condition.

I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release on probation, unless the probation officer instructs the defendant to report to a different probation office or
   within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware ofa change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home .or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their probation that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.                 ·

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

lO. The defendant must not own, possess, or have access to a frreann, ammunition, destructive device, or' dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
    may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
    officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of probation.



                                                                                                                              19cr0903-AJB
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:             EVAN P. DAMESHEK (01)                                                  Judgment - Page 4 of 4
CASE NUMBER:           19cr0903-AJB

                                 SPECIAL CONDITIONS OF PROBATION



1. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §
   1030(e)(I)), other electronic communications or data storage devices or media, or office, to a search conducted
   by a United States probation officer. Failure to submit to a search may be grounds for revocation of release.
   The offender must warn any other occupants that the premises may be subject to searches pursuant to this
   condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
   that the offender has violated a condition of his supervision and that the areas to be searched contain evidence
   of this violation. Any search must be conducted at a reasonable time and in a reasonable marmer.




                                                                                                    19cr0903-AJB
